        Case 6:20-cv-00390-AA      Document 11    Filed 04/24/20   Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                  EUGENE DIVISON




JP MORGAN CHASE BANK, N.A.,                               Case No. 6:20-cv-00390-AA
                                                           OPINION AND ORDER
                Plaintiff,

          vs.

LINDA HAUN, et al.,

                Defendants.


AIKEN, District Judge:

      On March 9, 2020, defendant filed a pro se Notice of Removal (doc. 1) under

28 U.S.C. § 1446, seeking to remove a foreclosure action, Case No. 17CV53306, from

Linn County Circuit Court and a petition to proceed in forma pauperis (“IFP”) (doc.

3). On March 19, 2020, plaintiff JP Morgan Chase Bank, NA filed a Motion to

Remand (doc. 7) the case to state court or strike notice of removal.

      This is the second time defendant has sought to remove the underlying

foreclosure action to this Court. In the earlier attempt, Case No. 6:18-cv-01990-AA,




Page 1 – OPINION AND ORDER
         Case 6:20-cv-00390-AA        Document 11          Filed 04/24/20   Page 2 of 3




the Court denied defendant’s IFP Petition on January 16, 2020, and remanded the

action to Linn County Circuit Court on January 21, 2020, because this Court lacks

jurisdiction. Doc. 8. Specifically, the Court concluded that removal of this action is

barred as untimely.

       The Court has carefully reviewed the Notice of Removal and finds that its

allegations are virtually identical to those in the notice filed in Case No. 6:18-cv-

01990-AA. Given the outcome of the earlier case, the Court has determined that

defendant’s allegations in support of removal are frivolous. See 28 U.S.C. § 1915(e)(2)

(providing that “the court shall dismiss the case at any time if the court determines

that . . . the action . . . is frivolous or malicious”).

       The allegations and parties’ arguments on plaintiff’s Motion to Remand also

demonstrate that the Notice of Removal is procedurally barred as untimely. Notice

of removal of a civil action or proceeding shall be filed within 30 days after the

defendant receives a copy of the initial pleading or 30 days after service of summons

if a pleading is not required to be served on the defendant, whichever is shorter.

28 U.S.C. § 1446(b)(1). If “the case stated by the initial pleading is not removable, a

notice of removal may be filed within 30 days after receipt by the defendant . . . of a

copy of an amended pleading, motion, order or other paper from which it may first be

ascertained that the case is one which is or has become removable.”

28 U.S.C. § 1446(b)(3).     The underlying complaint was filed in December 2017 and

no other pleadings have been filed in the case, let alone a pleading or other document

that could later implicate removal. See Doc. 8 Ex. 1. Additionally, as this Court




Page 2 – OPINION AND ORDER
        Case 6:20-cv-00390-AA        Document 11   Filed 04/24/20    Page 3 of 3




observed in the Order on defendant’s earlier removal attempt. The only possible basis

for removal of this case is diversity of citizenship, which is subject to an additional

time bar of “1 year after commencement of the action, unless the district court finds

that the plaintiff has acted in bad faith in order to prevent a defendant from removing

the action.” 28 U.S.C. § 1446(c)(1). Nothing in defendant’s Notice or Response

suggests that the bad faith exception applies here.         Therefore, the Court lacks

jurisdiction over this case.

      Accordingly,     defendant’s     IFP   Petition   (doc.   3)   is   DENIED    as

frivolous, plaintiff’s Motion to Remand (doc. 7) is GRANTED, and this case is

REMANDED to Linn County Circuit Court.

      IT IS SO ORDERED.

                  24th day of April 2020.
      Dated this _____




                                       /s/Ann Aiken
                               __________________________
                                       Ann Aiken
                               United States District Judge




Page 3 – OPINION AND ORDER
